EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements Nos. 333-174890 and 333-174891 on Form S-8 of our reports dated November 29, 2011, relating to the consolidated financial statements of Capitol Federal Financial, Inc. and subsidiary, and the effectiveness of Capitol Federal Financial, Inc.’s internal control over financial reporting appearing in this Annual Report on Form 10-K of Capitol Federal Financial, Inc. for the year ended September 30, 2011. Kansas City, Missouri November 29, 2011
